Citation Nr: 9923552	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-42 134A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Hartford, Connecticut.  The 
notice of disagreement was received in September 1996.  The 
statement of the case was mailed in October 1996.  The 
substantive appeal was received in October 1996.  

The Board notes that subsequent to the October 1996 statement 
of the case, further action was taken regarding adjustments 
in the veteran's VA improved pension benefits.  In 
conjunction with those matters, the veteran submitted 
Eligibility Verification Reports (EVRs); however, these are 
not pertinent to the current appeal and will not be 
addressed.  Likewise, any further action taken with regard to 
the veteran's VA improved pension benefits is not the subject 
of the current appeal which is limited to the issue listed on 
the front page.

In an August 1997 rating decision, service connection for 
post-traumatic stress disorder (PTSD) was denied.  In 
February 1998, a notice of disagreement was received.  In 
July 1998, the denial of service connection was confirmed and 
continued on the basis that new and material evidence to 
reopen the veteran's claim had not been received.  In the 
September 1998 informal hearing presentation, the veteran's 
representative continued to disagree with the denial of that 
issue.  This matter is addressed in the remand portion of the 
decision below.  


FINDINGS OF FACT


1.  The overpayment of VA improved pension benefits in the 
amount of $996 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $996 would not be against equity 
and good conscience since the creation of the debt was solely 
the veteran's fault; since withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended; since the veteran would be unjustly enriched 
if the benefits were not recovered; since failure to make 
restitution would result in unfair gain to the veteran; since 
the veteran did not change his position to his detriment and 
reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation; and since there is no indication that recoupment 
of the overpayment resulted in financial hardship. 


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$996 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a September 1987 rating decision, service connection for 
nonservice-connected pension benefits was granted effective 
from January 13, 1987.  In November 1987, an EVR was received 
in which the veteran indicated that he had no family income.  
He indicated that he was married, but not living with his 
spouse.  In November 1987, the veteran was awarded VA 
improved pension benefits based on his report of no income.  
At that time, he was furnished a VA Form 21-8768.  This form 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  It further stated that 
when reporting income, the total amount and source of all 
income received should be reported.

In February 1989, an EVR was received in which the veteran 
indicated that he had no family income.  He indicated that he 
was not married.  In March 1989, another EVR was received in 
which the veteran reported that his wife had annual earned 
wages of $14,000.  However, the veteran indicated that he was 
not married.  At that time, the veteran's only dependent for 
VA purposes was a child.  In March 1989, the veteran was 
advised of his current rate of VA pension benefits.  No 
income for a spouse was indicated.  At that time, he was 
furnished another VA Form 21-8768.  In July 1989, an EVR was 
received in which the veteran indicated that he had no family 
income.  He indicated that he was not married.  In December 
1989, the veteran was advised of his current rate of VA 
pension benefits.  No income for a spouse was indicated.  At 
that time, he was furnished another VA Form 21-8768.  

In February 1990, an EVR was received in which the veteran 
indicated that he had no family income.  He indicated that he 
was not married.  In April 1990, the veteran was 
incarcerated.  In October 1990, the veteran was advised of 
his current rate of VA pension benefits.  No income for a 
spouse was indicated.  At that time, he was furnished another 
VA Form 21-8768.  In January 1991, the veteran was released 
from incarceration.  He was advised that he was not entitled 
to receive pension benefits during his incarceration, that 
his pension benefits would be retroactively reduced 
accordingly, and that this action created an overpayment.  

In February 1991, an EVR was received in which the veteran 
indicated that he had no family income.  He indicated that he 
was not married.  In August 1991, a financial status report 
was received in which the veteran reported that he had no 
monthly income and had monthly expenses of $1880.  

In September 1991, an EVR was received in which the veteran 
indicated that he had no family income.  He indicated that he 
was not married.  In October 1991, an EVR was received in 
which the veteran indicated that he had no family income.  He 
indicated that he was not married.  In December 1991, the 
veteran was notified that his VA improved pension benefits 
would be retroactively reinstated on January 2, 1991, which 
was when he was released from incarceration.  Thereafter, his 
debt was apparently recouped from the retroactive award.  

In December 1992, an EVR was received in which the veteran 
indicated that he had no family income.  In a November 1993 
letter, the veteran was reminded to report changes in marital 
and financial status.  In December 1993, an EVR was received 
in which the veteran indicated that he had no family income.  

In January 1994, an individual alleged that she was the wife 
of the veteran and she requested an apportionment of his VA 
improved pension benefits as they were separated and she had 
insufficient income.  This individual was in fact established 
to be the veteran's wife.  In March 1994, the veteran was 
advised of his current rate of VA pension benefits.  At that 
time, he was furnished another VA Form 21-8768.  In a May 
1994 Special Apportionment Decision, the veteran's wife was 
awarded an apportionment of $201 per month of the veteran's 
VA improved pension benefits.  

In May 1996, the veteran reported that in 1993, he had 
received a one-time payment of $1000 from his father's 
pension trust.  Due to the veteran's receipt of this payment 
which was retroactively considered income, his VA improved 
pension benefits were retroactively reduced.  This action 
created an overpayment of $996.  In July 1996, a financial 
status report was received from the veteran in which he 
indicated that he was married, but separated from his wife; 
had income of $699 per month; had expenses of $680; and had 
liquid assets of $2000.  In addition, he listed two 
creditors.  The veteran indicated that he was willing to pay 
a portion of the overpayment at issue, but did not want to 
pay the rest.  He requested a waiver thereof.  In September 
1996, a financial status report was received from the veteran 
in which he indicated that he was married, but separated from 
his wife; had income of $699 per month; had expenses of $800 
(the veteran increased the former amounts needed for food and 
clothing); and had liquid assets of $3000.  In addition, he 
listed two creditors.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In August 1996, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $996 would not be 
against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA in a prompt and accurate manner of all 
of his income.  The veteran was repeatedly advised of his 
obligations and a pension recipient to report his full income 
and any changes thereto in a timely manner.  The veteran 
failed to timely report his receipt of $1000 from his 
father's pension trust.  This action created the overpayment 
at issue.  As such, the veteran was solely at fault in the 
creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  According to the recent financial status reports, 
the veteran has between $2000 and $3000 in the bank.  In 
addition, the record shows that the veteran has actually 
repaid this overpayment, although he is still seeking a 
waiver.  In light of the foregoing, the Board finds that the 
veteran had sufficient funds to repay the overpayment, which 
he has done.  In light of the foregoing, and all the evidence 
of record, the Board is unable to conclude that there was 
financial hardship resulting from the repayment of the debt.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).




ORDER

The appeal is denied.  


REMAND

As noted in the introductory portion of this decision, in an 
August 1997 rating decision, service connection for PTSD was 
denied.  In February 1998, a notice of disagreement was 
received.  In July 1998, the denial of service connection was 
confirmed and continued on the basis that new and material 
evidence had not been submitted to reopen the claim.  In the 
regard it is noted that service connection for PTSD was 
denied by the Board in December 1989.  In the September 1998 
informal hearing presentation, the veteran's representative 
continued to disagree with the denial of that issue.  This 
issue is now in appellate status.  Where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

As such, the RO is now required to send the veteran a 
statement of the case as to the issue of service connection 
for PTSD on a new and material basis in accordance with 38 
U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case which addresses the 
issue of whether there has been presented 
new and material evidence to reopen the 
claim of service connection for PTSD, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.29, 19.30 
(1998).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals







